United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3231
                                   ___________

Phyllis Austin,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Department of Veteran Affairs,          *
Secretary Eric K. Shinseki,1            * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 3, 2009
                                Filed: March 11, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Phyllis Austin appeals the district court’s2 adverse grant of summary judgment
in her Title VII employment-discrimination suit against the Department of Veteran
Affairs. Having carefully reviewed the record and considered Austin’s arguments, we


      1
       Eric K. Shinseki has been appointed to serve as the Secretary of the
Department of Veteran Affairs, and is substituted as an appellee pursuant to Federal
Rule of Appellate Procedure 43(c).
      2
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.
2002) (de novo standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-